DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlin et al. (US 7,702,493).
Claim 1: Carlin et al. provides a method for assembling a screw connection provided for a predefined operating load (Col. 1 lines 10-13), comprising the acts of:
determining a required pretensioning force of the screw connection in dependence of the predefined operating load (Col. 2 lines 31-35); determining a nominal expression of an assembly parameter in dependence of the required pretensioning force, wherein the assembly parameter is a tightening torque or a tightening angle (Col. 2 lines 36-47);
recording a value of an influence factor impacting the screw connection (Col. 2 lines 36-40); determining a set expression of the assembly parameter on a basis of the nominal expression and in dependence of the recorded value of the influence factor (Col. 2 lines 48-59); and tightening the screw connection until the set expression of the assembly parameter has been reached (Col. 2 line 60- Col. 3 line 39).

Claim 2: Carlin et al. provides an adjustment factor is assigned to the recorded value of the influence factor with regard to the assembly parameter, in dependence of which the set expression is determined on the basis of the nominal expression (Col. 3 lines 19-31; surface/lubrication deficiencies; or geometrical disturbances).
Claim 3: Carlin et al. provides in order to determine the adjustment factor, the recorded value of the influence factor is compared to a stored value of the influence factor which has an adjustment contribution assigned to it with regard to the assembly parameter, and wherein the recorded value has the adjustment contribution of the stored value assigned to it Col. 3 lines 19-31).
Claim 4: Carlin et al. provides wherein one value each is recorded for several influence factors and wherein the set expression of the assembly parameter is determined in dependence of a respective value of the several influence factors (Col. 3 lines 19-31; surface/lubrication deficiencies; or geometrical disturbances).
Claim 5: Carlin et al. provides set expressions for several assembly parameters are determined and wherein the several assembly parameters include the tightening torque and the tightening angle (Col. 3 lines 19-31).
Claim 6: Carlin et al. provides the value of the influence factor is recorded by a recording means (Col. 1 lines 27-34).
Claim 7: Carlin et al. provides the influence factor impacting the screw connection is one of: a geometry; a surface roughness; a coating; a wear; a raw material; a raw material pairing; a friction coefficient of the raw material pairing; a thread geometry, and a degree of soiling (Col. 2 lines 36-39).

Claim 8: Carlin et al. provides an empirical data record is created and stored, in which the determined required pretensioning force, the value of the influence factor, the nominal expression, and the set expression are contained and/or are set into relation with each other (Col. 3 lines 19-31; Claim 1).
Claim 9: Carlin et al. provides the set expression of the assembly parameter is determined in dependence of the empirical data record (Col. 3 lines 19-31; Claim 1).
Claim 10: Carlin et al. provides a system for assembling a screw connection provided for a predefined operating load (Col. 1 lines 10-13), comprising: a recording means which is configured to record a value of an influence factor impacting the screw connection (Col. 1 lines 27-34; Col. 2 lines 36-47); a calculation means which is configured to: determine a required pretensioning force of the screw connection in dependence of the predefined operating load (Col. 2 lines 48-55); and determine an expression of an assembly parameter in dependence of the determined required pretensioning force, wherein the assembly parameter is a tightening torque or a tightening angle (Col. 2 lines 48-55); and an assembly means which is configured to assemble the screw connection in accordance with the determined expression of the assembly parameter; wherein the calculation means is additionally configured to adjust the determined expression of the assembly parameter prior to assembly in dependence of a recorded value of the influence factor (Col. 2 line 60- Col. 3 line 39). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	9/9/21

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726